UNITED STATES DISTRICT COURT ZS oe
WESTERN DISTRICT OF NEW YORK ar

 

PATRICIA J. CURTO, Grea BCT OFS
Plaintiff,

v. DECISION AND ORDER
18-CV-695 (JLS)
ERIE COUNTY WATER AUTHORITY,
EARL L. JANN, JR.,

Defendants.

 

On May 24, 2018, pro se Plaintiff Patricia J. Curto commenced this action in
New York State Supreme Court, Erie County, under the United States Constitution
and various federal and state statutes, including 42 U.S.C. § 1988. Docket Item 1,
Exh. B. Defendants removed the case to this Court on June 19, 2018. Docket Item
1. On October 3, 2019, this Court referred this case to United States Magistrate
Judge Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).
Docket Item 19.

Judge Scott’s Report and Recommendation (“R&R”) outlines the complete
procedural timeline of this case; this Court will only note the relevant pending
motions. On July 19, 2018, Defendants moved to dismiss. Docket Item 8. On July
30, 2018 and August 8, 2018, Plaintiff responded, Docket Items 11 and 12. On

September 6, 2018, Plaintiff moved for a default judgment, Docket Item.15.
Plaintiff also filed a letter to this Court! on September 17, 2019. Docket Item 18.
Following referral to Judge Scott and a text order setting a deadline to respond, on
October 9, 2019, Defendants replied, Docket Item 21. On October 25, 2019, Plaintiff
filed a reply, Docket Item 22.

On November 26, 2019, Judge Scott issued an R&R recommending that
Defendants’ motion to dismiss should be granted without prejudice and that
Plaintiff be given leave to file an amended complaint,? within 30 days of final
adoption of the R&R. Docket Item 23, at 13. Judge Scott also recommended that
Plaintiffs motion for default judgment be denied. Jd.

On December 10, 2019, Plaintiff objected to the R&R. Docket Item 24. On
January 6, 2020, Defendants responded to the objections. Docket Item 27.

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(8). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(8).

 

1 Plaintiffs letter of September 17, 2019 was addressed to Judge Vilardo. This case
was reassigned to Judge John L. Sinatra, Jr. on January 6. 2020.

2 Judge Scott noted in his R&R that if Plaintiff wanted to reframe her claims in an
amended complaint to be only state-level claims, then the parties may be able to
stipulate toa remand. Docket 23, at 13. Plaintiff indicated in one of her earlier
replies (Docket Item 11) that a substantial number of her claims against
Defendants arose under state law and, thus, the case should be remanded there.
Docket 11, at 2.
This Court has carefully reviewed the thorough R&R, the record in this case,
the objections and response, and the materials submitted by the parties. Based on
that de novo review, the Court accepts and adopts Judge Scott’s recommendation to
grant Defendants’ motion to dismiss without prejudice and deny Plaintiffs motion
for default judgment. This Court also accepts and adopts Judge Scott’s
recommendation to give leave to Plaintiff to file an amended complaint within 30
days of adoption of the R&R.

For the reasons stated above and in the Report and Recommendation,
Defendants’ motion to dismiss, Docket Item 8, is GRANTED without prejudice; the
Plaintiffs motion for default judgment, Docket Item 15, is DENIED; it HEREBY
ORDERED that Plaintiffis granted leave to file an amended complaint as directed
above and in the R&R by no later than April 3, 2020; and it is further ORDERED
that if Plaintiff does not file an amended complaint as directed above and in the
R&R, the complaint shall be dismissed with prejudice; and it is further ORDERED
that if the complaint is dismissed because Plaintiff has not filed an amended
complaint, the Clerk of Court shall close this case as dismissed with prejudice

without further order.

SO ORDERED.
Dated: March 4, 2020 rn 4 _)
Buffalo, New York J \/

fer hee = } =

JOHN L. . SINATRA, TR.
UNITED STATES DISTRICT JUDGE
